DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 6, the limitation requires “such that the high resistance region is exposed” and “the high resistance region is provided separate from a bottom portion of the trench portion”. This appears to be illustrated in FIG. 7 of the Drawings. However, it is noted the high resistance region (30) is buried in the drift region (22) and it is not clear how can the high resistance region (30) be exposed. Thus, the limitation renders the claims indefinite and clarification is required. 
							
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0211319 A1 to Saito et al. (“Saito”) in view of U.S. Patent Application Publication No. 2010/0224932 A1 to Takaya et al. (“Takaya”) and U.S. Patent Application Publication No. 2014/0091364 A1 to Imanishi et al. (“Imanishi”).									As to claim 1, although Saito discloses a vertical MOSFET having a compound semiconductor layer (11), the vertical MOSFET comprising: a gate electrode (16); a gate insulating film (26) which is provided between the gate electrode (16) and the compound semiconductor layer (11); a drift region (32) which is provided directly in contact with at least a part of the gate insulating film (26) and is a part of the compound semiconductor layer (11); and a high resistance region (34) which is provided at least in the drift region (32), is positioned below at least a part of the gate insulating film (26), and has a higher resistance value per unit length than that of the drift region (32) (Notes: the high resistance region is formed in the drift region of an opposite conductivity type such that the high resistance region has a higher resistance value per unit length in the drift region. The disclosed doping concentrations are met by Takaya. Further, the pn interface formed also provides a higher resistance value), wherein the gate electrode (16) is a trench type gate electrode (16) which is embedded in a trench portion (24, 524) that is provided in the compound semiconductor layer (11), the high resistance region (34) is adjacent to a bottom portion of the trench portion (24, 524), the high resistance region (34) is spaced from the gate insulating film (26) below at least the part of the gate insulating film (26), a width of the high resistance region (34) is wider than a width of the trench portion (24, 524), the high resistance region (34) has a resistance value (See Fig. 1, Fig. 2, Fig. 8, ¶ 0033, ¶ 0035, ¶ 0036, ¶ 0037, ¶ 0039, ¶ 0044, ¶ 0058), Saito does not further disclose wherein the resistance value of equal to or more than 10 Ω●cm per unit length, and the compound semiconductor layer is a gallium nitride layer.											However, Takaya does disclose the high resistance region (51, 52) has a resistance-increasing element with a concentration that is within the disclosed range of equal to or more than 1E+16 cm-3 and equal to or less than 1E+19 cm-3 (¶ 0061), the high resistance region (51, 52) is formed by annealing (¶ 0080) at a temperature after implantation (¶ 0079) of the resistance-increasing element, the annealing (¶ 0080) performed before the gate insulating film (23, 24) is provided (¶ 0081, ¶ 0083) such that the high resistance region (51, 52) is exposed, and the compound semiconductor layer (11, 12, GaN, ¶ 0126) is a gallium nitride layer (11, 12, GaN, ¶ 0126) (See Fig. 2, Fig. 3, Fig. 6, ¶ 0053, ¶ 0056, ¶ 0057, ¶ 0058, ¶ 0061, ¶ 0064, ¶ 0066, ¶ 0067, ¶ 0079, ¶ 0080, ¶ 0081, ¶ 0083, ¶ 0126).									Further, Imanishi discloses the high resistance region (20) is formed by annealing at a temperature of equal to or more than 1000 ºC and equal to or less than 1300 ºC after implantation of the resistance-increasing element (Mg), the annealing performed with the high resistance region (20) exposed, and the resistance-increasing element (Mg) is one or more of magnesium, argon, and nitrogen to obtain the recited resistance value and electrical characteristics of an insulator (See Fig. 3, ¶ 0071, ¶ 0075, ¶ 0078).											Therefore, the high resistance region (34) of Saito in view of Takaya and Imanishi has the resistance value of equal to or more than 10 Ω●cm per unit length as the resistance value is obtained through the disclosed and claimed annealing treatment and the impurity concentration. Also, the high resistance region has electrical characteristics of an insulator as the high resistance region is formed with the claimed concentration of the resistance-increasing element and the claimed annealing temperature (See Saito, Takaya, and Imanishi).							In view of the teachings of Saito, Takaya, and Imanishi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Saito to have wherein the resistance value of equal to or more than 10 Ω●cm per unit length, and the compound semiconductor layer is a gallium nitride layer because silicon, SiC, GaN, GaAs, and the like are known semiconductor layers applicable in modulation-type power MOS (See Takaya ¶ 0126). Further, the annealing treatment at a temperature of equal to or more than 1000 ºC and equal to or less than 1300 ºC is known to activate implanted impurities such as magnesium, argon, and nitrogen in a gallium nitride layer and repair crystal defects where the high resistance region is designed to be brought into a floating state to have a withstand voltage structure by having a certain impurity concentration. Having the resistance value that is equal to or more than 10 Ω●cm per unit length obtained through the corresponding impurity concentration can provide the withstand voltage structure (See Saito ¶ 0037, Takaya ¶ 0066, ¶ 0067, and Imanishi ¶ 0078).					As to claim 2, Saito in view of Takaya and Imanishi further discloses wherein the resistance value per unit length of the high resistance region (34/51, 52) is higher than a resistance value per unit length of a base region (36/41) which is a part of the compound semiconductor layer (11) (See Takaya ¶ 0056, ¶ 0066, ¶ 0067) (Notes: the disclosed doping concentrations and annealing temperature are met by Saito, Takaya, and Imanishi. Further, the pn interface of the high resistance region also provides a higher resistance value).										It would have been obvious to one of ordinary skill in the art to have wherein the resistance value per unit length of the high resistance region is higher than a resistance value per unit length of a base region which is a part of the gallium nitride layer because the high resistance region is to provide the withstand voltage structure while the base region is to provide a channel to flow between the source and drain regions such that the resistance value per unit length should be relatively low to conduct the channel flow between the source and drain regions.									As to claim 3, Saito in view of Takaya and Imanishi further discloses wherein the high resistance region (34/51, 52) has a resistance-increasing element (Mg) with a concentration of equal to or more than 1E+16 cm-3 and equal to or less than 1E+19 cm-3 (See Takaya ¶ 0061).										As to claim 4, Saito in view of Takaya and Imanishi further discloses wherein the resistance-increasing element is different from an impurity element which forms majority carriers in the drift region (32) (See Saito ¶ 0037) (Notes: different conductivity types are obtained from different elements).										As to claim 5, Saito in view of Takaya and Imanishi further discloses wherein the resistance-increasing element is an impurity element which is the same as an impurity element forming majority carriers in a base region (36) that is a part of the compound semiconductor layer (11) (See Saito Fig. 2, ¶ 0036, ¶ 0037) (Notes: same conductivity type such that the impurity element is the same).							As to claim 6, although Saito discloses a vertical MOSFET having a compound semiconductor layer (11), the vertical MOSFET comprising: a gate electrode (16); a gate insulating film (26) which is provided between the gate electrode (16) and the compound semiconductor layer (11); a drift region (32) which is provided directly in contact with at least a part of the gate insulating film (26) and is a part of the compound semiconductor layer (11); and a high resistance region (34) which is provided at least in the drift region (32), is positioned below at least a part of the gate insulating film (26), and has a higher resistance value per unit length than that of the drift region (32) (Notes: the high resistance region is formed in the drift region of an opposite conductivity type such that the high resistance region has a higher resistance value per unit length in the drift region. The disclosed doping concentrations are met by Takaya. Further, the pn interface formed also provides a higher resistance value) and is part of the compound semiconductor layer (11), wherein the gate electrode (16) is a trench type gate electrode (16) which is embedded in a trench portion (24, 524) that is provided in the compound semiconductor layer (11), the high resistance region (34) is adjacent to a bottom portion of the trench portion (24, 524), a width of the high resistance region (34) is wider than a width of the trench portion (24, 524), the high resistance region (34) has a resistance value, the high resistance region (34) is provided separated from a bottom portion of the trench portion (24, 524) below the bottom portion, and sides of the trench portion (24, 524) are mainly in contact with a base region (36) (See Fig. 1, Fig. 2, Fig. 8, ¶ 0033, ¶ 0035, ¶ 0036, ¶ 0037, ¶ 0039, ¶ 0044, ¶ 0058).											Takaya further discloses wherein the compound semiconductor layer (11, 12, GaN, ¶ 0126) is a gallium nitride layer (11, 12, GaN, ¶ 0126), the high resistance region (51, 52) has a resistance-increasing element with a concentration of equal to or more than 1E+16 cm-3 and equal to or less than 1E+19 cm-3 (¶ 0061), the high resistance region (4) is formed by annealing (¶ 0080) at a temperature after implantation (¶ 0079) of the resistance-increasing element, the annealing (¶ 0080) performed before the gate insulating film (23, 24) is provided (¶ 0081, ¶ 0083) such that the high resistance region (51, 52) is exposed (See Fig. 2, Fig. 3, Fig. 6, ¶ 0053, ¶ 0056, ¶ 0057, ¶ 0058, ¶ 0061, ¶ 0064, ¶ 0066, ¶ 0067, ¶ 0079, ¶ 0080, ¶ 0081, ¶ 0083, ¶ 0126).					Further, Imanishi discloses the high resistance region (20) is formed by annealing at a temperature of equal to or more than 1000 ºC and equal to or less than 1300 ºC after implantation of the resistance-increasing element (Mg), the annealing performed with the high resistance region (20) exposed, and the resistance-increasing element (Mg) is one or more of magnesium, argon, and nitrogen to obtain the recited resistance value and electrical characteristics of an insulator (See Fig. 3, ¶ 0071, ¶ 0075, ¶ 0078).											Therefore, the high resistance region (34) of Saito in view of Takaya and Imanishi has the resistance value of equal to or more than 10 Ω●cm per unit length as the resistance value is obtained through the disclosed and claimed annealing treatment and the impurity concentration. Also, the high resistance region has electrical characteristics of an insulator as the high resistance region is formed with the claimed concentration of the resistance-increasing element and the claimed annealing temperature (See Saito, Takaya, and Imanishi).							In view of the teachings of Saito, Takaya, and Imanishi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Saito to have the gallium nitride layer, wherein the resistance value of equal to or more than 10 Ω●cm per unit length, and the electrical characteristic of an insulator because silicon, SiC, GaN, GaAs, and the like are known semiconductor layers applicable in modulation-type power MOS (See Takaya ¶ 0126). Further, the annealing treatment at a temperature of equal to or more than 1000 ºC and equal to or less than 1300 ºC is known to activate implanted impurities such as magnesium, argon, and nitrogen in a gallium nitride layer and repair crystal defects where the high resistance region is designed to be brought into a floating state to have a withstand voltage structure by having a certain impurity concentration. Having the resistance value that is equal to or more than 10 Ω●cm per unit length obtained through the corresponding impurity concentration can provide the electrical characteristics of an insulator and thus the withstand voltage structure (See Saito ¶ 0037, Takaya ¶ 0066, ¶ 0067, and Imanishi ¶ 0078).										As to claim 7, Saito in view of Takaya and Imanishi further discloses wherein the resistance value per unit length of the high resistance region (34/51, 52) is higher than a resistance value per unit length of a base region (36/41) which is a part of the gallium layer (11/11, 12, GaN, ¶ 0126) (See Takaya ¶ 0056, ¶ 0066, ¶ 0067) (Notes: the disclosed doping concentrations and annealing temperature are met by Saito, Takaya, and Imanishi. Further, the pn interface of the high resistance region also provides a higher resistance value).										It would have been obvious to one of ordinary skill in the art to have wherein the resistance value per unit length of the high resistance region is higher than a resistance value per unit length of a base region which is a part of the gallium nitride layer because the high resistance region is to provide the withstand voltage structure while the base region is to provide a channel to flow between the source and drain regions such that the resistance value per unit length should be relatively low to conduct the channel flow between the source and drain regions.									As to claim 8, Saito in view of Takaya and Imanishi further discloses wherein the resistance-increasing element is different from an impurity element which forms majority carriers in the drift region (32) (See Saito ¶ 0037) (Notes: different conductivity types are obtained from different elements).										As to claim 9, Saito in view of Takaya and Imanishi further discloses wherein the resistance-increasing element is an impurity element which is the same as an impurity element forming majority carriers in a base region (36) that is a part of the gallium layer (11/11, 12, GaN, ¶ 0126) (See Saito Fig. 2, ¶ 0036, ¶ 0037) (Notes: same conductivity type such that the impurity element is the same).							As to claim 10, Saito in view of Imanishi further discloses wherein the resistance-increasing element (Mg) is magnesium (See Imanishi ¶ 0075).		
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0211319 A1 to Saito et al. (“Saito”), U.S. Patent Application Publication No. 2010/0224932 A1 to Takaya et al. (“Takaya”), and U.S. Patent Application Publication No. 2014/0091364 A1 to Imanishi et al. (“Imanishi”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0099836 A1 to Matsuura et al. (“Matsuura”). The teachings of Saito, Takaya, and Imanishi have been discussed above.			As to claim 11, although Saito discloses the gate electrode (16) (See Fig. 2), Saito, Takaya, and Imanishi do not specifically disclose wherein the gate electrode extends above a front surface of the gallium nitride layer.						However, Matssura does disclose wherein the gate electrode (56, 57) extends above a front surface of an epitaxial layer (51) (See Fig. 19, ¶ 0124, ¶ 0131).			In view of the teaching of Matsuura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Saito to have wherein the gate electrode extends above a front surface of the gallium nitride layer because the gate electrode above the front surface of the gallium nitride layer may form a gate lead-out electrode electrically connected to the corresponding gate electrode (See ¶ 0131).

Conclusion
Prior art made of record is considered pertinent to Applicant’s invention: Hsieh et al. (US 2017/0338302 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815